DETAILED ACTION

Introduction
The following is an Allowance in response to Applicant’s communications received on April 11, 2022. Claims 1, 5, 10, 11, 16 and 18 have been amended, claims 4, 7 and 14 have been canceled, and claim 21 has been added.
Currently claims 1-3, 5-6, 8-13 and 15-21 are pending and claims 1, 11 and 16 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on April 11, 2022 has been entered.


Response to Amendments
The 35 U.S.C. § 101 rejection as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments as the claimed recites assigning a first set of weight factor and a second set of weight factor to the plurality of risk factors as inputs to a machine learning classifier to determine a first confidence score and a second confidence based on the plurality of risk factors, training the machine learning classifier based on a comparison of the first confidence score and the second confidence score, and determining a predicted success rate based on the trained machine learning classifier.

ALLOWANCE
The following is an allowance. Claims 1-3, 5-6, 8-13 and 15-21 are currently pending and allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is related to a machine-learning based method for collecting operation information associated with a plurality of merchants and compiled information associated with a user and geographic location, determining the customer transaction patterns and make recommendation for future patterned purchases. 
The closest prior arts of Frazer et al., (US 2014/0222506) and in view of Tormasov et al., (US 2021/0170230), and further in view of Frank (US 2016/0224803) whether alone or in combination fail to teach or suggest “converting the transaction information from the first format to a second format associated with a frequency domain, determining, based on the operation information and the compiled information, a plurality of risk factors that negatively impact the user from completing shopping successfully at the particular merchant and at a future time and date, assigning a first set of weight factor and a second set of weight factor to the plurality of risk factors as inputs to a machine learning classifier to determine a first confidence score and a second confidence based on the plurality of risk factors, training the machine learning classifier based on a comparison of the first confidence score and the second confidence score, and determining a predicted success rate based on the trained machine learning classifier.”
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pan Choy whose telephone number is (571)270-70388.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624